Citation Nr: 0033003	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  95-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1966.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Atlanta, Georgia 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The RO denied the appellant's claim for service 
connection for hypertension in a February 1989 rating 
decision, of which notice was given on March 7, 1989.  The 
appellant did not appeal this decision.

2.  The evidence received since February 1989 consists of the 
veteran's statements and testimony, and medical evidence 
including reserve medical and personnel records, none of 
which is either new or material in that it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The RO's February 1989 decision denying service 
connection for hypertension is final.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1103 
(2000).

2.  Evidence received subsequent to the RO's February 1989 
decision is not new and material; hence the requirements to 
reopen the claim for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 20.1105 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000).  In the absence of chronicity at onset, a 
grant of service connection requires evidence of continuity 
of symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

In this case, the RO denied service connection for 
hypertension in a February 1989 rating decision.  The RO's 
reasoning was that service medical records reflect no 
complaints, treatment, or findings of hypertension during 
active service, and that private medical records did not 
establish that the veteran exhibited hypertension during the 
year following his discharge from active service.  See 
38 C.F.R. §§ 3.307, 3.309.  Overall, the RO found that the 
medical evidence of record failed to establish that the 
veteran's then-diagnosed hypertension was the result of his 
active service.  The veteran was notified of this decision 
March 7, 1989.  He did not appeal this decision.  He 
continues to contend that his current hypertension is the 
result of his active service.  

As the February 1989 decision is final, the veteran's claim 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or re-adjudicated by the 
VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bear directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  

Pertinent evidence associated with the claims file since the 
RO's February 1989 decision includes:  (1) the veteran's 
statements, and his testimony before the undersigned 
Veteran's Law Judge in December 1996; (2) reserve service 
medical and personnel records; (3) VA hospital and outpatient 
records; (4) a statement from his private treating physician, 
Michael B. Schnapp, D.O., dated in May 1994; and (5) a 
determination against the award of disability benefits by the 
Social Security Administration (SSA), undated.  For reasons 
explained below, the Board finds that while some of this 
evidence is new, it is not material.

The veteran has submitted his own statements, including his 
December 1993 claim and December 1996 testimony.  These 
statements and portions of his testimony are essentially 
duplicative of statements the veteran made in his previous 
claims, including his original, August 1987, claim for 
service connection.  As such, they were considered in the 
previous, February 1989, decision.  These subsequent 
duplicative statements and testimony are thus not new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

However, some of the veteran's testimony is new-his 
assertions that he was treated for hypertension throughout 
his reserve service-but only in the sense that it was not 
part of the record at the time of the February 1989 decision.  
On the basis of this testimony, the Board remanded this 
claim, as noted above, to procure reserve service medical 
records.  These records have been received and reflect that 
the veteran was found to have a blood pressure reading of 138 
over 110 as early as 1982, and to have a diagnosis of 
hypertension in 1992.  These records further document he took 
medication for hypertension as early as 1987, albeit 
intermittently.  In addition, the veteran submitted copies of 
reserve service personnel records that show he was found, in 
April 1994, to be not qualified for retention due to medical 
findings of severe hypertension with left cerebrovascular 
accident (occurring in October 1993).  Yet, these records 
nowhere indicate that the veteran incurred or aggravated his 
hypertension during a period of "active military, naval, or 
air service" - in this case, active duty or active duty for 
training.  See 38 U.S.C.A. § 101 (24) (West 1991 & Supp. 
2000).  Hence, these records cannot be material, as they do 
not tend to show that the veteran's currently diagnosed 
hypertension began during his active duty or, in the 
alternative, that it was aggravated during any period of 
active duty or active duty for training as a reservist.

Similarly, VA hospital and outpatient treatment records are 
also new, but only in the sense that they were not part of 
the record at the time of the February 1989 decision.  While 
this evidence reveals treatment for hypertension, transient 
ischemic attacks, and cerebrovascular accident, the records 
are dated from 1993 to 1996-many years after his discharge 
from active service in 1966.  Hence, this evidence is not 
material in that it does not tend to show that the veteran's 
hypertension is related to his active service.  Moreover, 
this evidence is not material in that it does not tend to 
show that the veteran incurred or aggravated hypertension 
during a period of active duty or active duty for training as 
a reservist.

Dr. Schnapp's statement and the SSA determination are also 
new, but only in the sense that these documents were not part 
of the record at the time of the February 1989 decision.  
This additional evidence reflects that the veteran has 
suffered a cerebral vascular accident, or stroke, leaving him 
with right sided-weakness.  Yet, the earliest medical 
evidence cited by the SSA is dated in August 1993.  
Similarly, Dr. Schnapp does not offer an opinion that the 
veteran's hypertension is the result of his active service or 
his active service with the reserve.  Hence, this evidence 
cannot be material in that it does not tend to show that the 
veteran's currently exhibited hypertension is the result of 
his active duty.  Furthermore, this evidence is not material 
in that it does not tend to show that the veteran incurred 
hypertension or aggravation of hypertension during a period 
of active duty or active duty for training as a reservist.

As a whole, the evidence submitted since the February 1989 
decision reflects that the veteran continues to aver that he 
was diagnosed and treated for hypertension during his last 
year of active duty, and that he was treated for it within 
the presumptive year following his discharge from active 
service in 1966.  However, the medical evidence added to the 
record since February 1989 simply does not establish that the 
veteran's diagnosed hypertension is the result of his active 
service, was manifested within the one-year presumptive 
period following his discharge from active service, or is the 
result of incurrence or aggravation during any period of 
active duty or active duty for training during reserve 
service.

The veteran has presented no evidence since the February 1989 
RO decision, beyond his own assertions, that his diagnosed 
hypertension is the result of his active service or that it 
is the result of incurrence or aggravation of hypertension 
during any period of active duty or active duty for training 
during reserve service.  As the veteran is a layperson 
without medical training and expertise, his statements alone 
cannot be relied upon to defeat the bases of the RO's 
February 1989 denial.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).

In light of the foregoing, the Board hold that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim for entitlement to service connection for 
hypertension.  The RO's February 1989 decision remains final 
and is not reopened.  That notwithstanding, the Board views 
its discussion as sufficient to inform the veteran and his 
representative of the evidence necessary to reopen his 
previously denied claim, and to explain why his current 
attempt to reopen his claim fails.  Graves v. Brown, 9 Vet. 
App. 172, 173 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).

The Board notes that the veteran testified in December 1996 
that he was treated during his reserve service for 
hypertension.  The Board observes that neither the veteran 
nor the representative made any statements indicating that 
the veteran's hypertension was incurred in or aggravated by 
any periods of active duty or active duty for training as a 
reservist.  Rather, the veteran has continued to contend that 
his hypertension had its onset in 1966 to 1967-during the 
last year of his active duty and within one year after 
discharge from active service.  Nonetheless, the Board 
remanded this claim in June 1997 for further development, 
including the verification of the veteran's reserve service 
dates and the procurement of additional service medical 
records.  In a July 1997 letter, the RO requested that the 
veteran identify his periods of active duty, the reserve 
units with which he was affiliated, and the reserve centers 
at which these units were located.  The veteran declined to 
respond.  Notwithstanding, the RO was able to procure reserve 
service medical records and to verify the veteran's dates of 
reserve service from the National Personnel Records Center 
(NPRC).  As discussed fully, above, these records do reflect 
high blood pressure readings, diagnosis of hypertension, and 
a history of treatment for hypertension, as early as 1982, 
with cerebral vascular accident in October 1993.  Yet, these 
records nowhere indicate that the veteran incurred his 
hypertension or aggravation of his hypertension during a 
period of active duty or active duty for training as a 
reservist.

Moreover, the Board reminds the veteran that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the previously denied claim for service 
connection for hypertension is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

